DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7-9,11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US Pub no. 2020/0209916 A1).
Regarding claim 1,Zhang et al discloses a display panel, comprising: a display panel main body(10), having a light emitting surface (20); and a cover plate(30), covering the light emitting surface of the display panel main body(10) fig. 2[0050], wherein the light emitting surface (20) comprises a flat light emitting region( region 20 of 10a) and a curved light emitting region(region 20 of 10b)[0055], the cover plate (30)comprises a curved portion (32) covering the curved light emitting region(region 20 of 10b)[0056], thicknesses of positions of the curved portion gradually decrease in a direction from the flat light emitting region( region 20 of 10a)  to the curved light emitting region(region 20 of 10b)[0058].
Regarding claim 2, Zhang et al discloses wherein the curved portion (32) is bent toward a side where the display panel main body(10) is located, and the curved portion comprises: first curved surface at a side of the curved portion (32)away from the curved light emitting region(region 20 of 10b), and second curved surface at a side of the curved portion (32)close to the curved light emitting region, wherein, in a direction from the flat light emitting region(region 20 of 10a) to the curved light emitting region(region 20 of 10b), distances between the first curved surface and the second curved surface gradually decrease[0058](fig. 3).
Regarding claim 7, Zhang et al discloses wherein the cover plate (30)further comprises a flat portion(31) covering the flat light emitting region(region 20 of 10a), and the flat portion(31) has a same thickness on each position[0058].
Regarding claim 8,  Zhang et al discloses wherein a thickness of a connection position of the curved portion (32)and the flat portion(31) is the same as a thickness of the flat portion(31)[0058].
Regarding claim 9, Zhang et al discloses wherein a surface of the cover plate(30) away from the display panel main body(10) is a continuous surface[0058]fig. 3.
Regarding claim 11, Zhang et al discloses  wherein the curved light emitting region(region 20 of 10b) is at the periphery of the flat light emitting region(region 20 of 10a) fig. 3.
Regarding claim 12, Zhang et al discloses  wherein the curved light emitting region(region 20 of 10b) is on two sides of the flat light emitting region(region 20 of 10a) fig. 3.
Regarding claim 13, Zhang et al discloses A display device(100), comprising the display panel according to claim 1(fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1) in view of Li (CN 108598130 A1).
Regarding claim 3, Zhang et al discloses all the claim limitations of claim 2  but fails to teach wherein the first curved surface comprises a first position, the second
curved surface comprises a second position, a normal line of the second position
passes through the first position, an included angle between a normal line of the first
position and the normal line of the second position is α, and α= acrsin [(n0/n1)*sin β],
wherein n0 is a refractive index of air, n1 is a refractive index of the cover plate, and a value range of β is 30-50 degrees.
 Li et al discloses  wherein the first surface(top surface of 103) comprises a first position, the second surface (lower surface of 103)comprises a second position, a normal line of the second position passes through the first position, an included angle between a normal line of the first position (fig. 6 shows the normal line f2 that extends from the top surface of 103 (M)) and the normal line (fig. 6 shows the normal line f2 that extends from the bottom surface of 103)of the second position and further teaches the light emitting angle β deviated from the normal (pp 4para 7 and pp5 para1) and a cover plate (103) (cover plate is presumed to have a refractive index )   but fails to teach  is α, and α= acrsin [(n0/n1)*sin β], wherein n0 is a refractive index of air, n1 is a refractive index of the cover plate, and a value range of β is 30-50 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain α= acrsin [(n0/n1)*sin β]  and value range of β is 30-50 degrees through routine experimentation to optimize the viewing angle of the curved display area. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to modify Zhang et al with the teachings of Li et al to improve the viewing experience on the curved area.
Regarding claim 4, Li et al discloses  wherein the value range of β (pp 4para 7 and pp5 para1)but fails to teach  is 40-41 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain value range of β is 40-41 degrees through routine experimentation to optimize the viewing angle of the curved display area and to improve the viewing experience on the curved area. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1) in view of Yan ( US Pub no. 2019/0371869 A1).’
Regarding claim 5, Zhang et al discloses all the claim limitations of claim 2 but fails to teach wherein the first curved surface has a same radius of curvature on each position, the second curved surface has a same radius of curvature on each position, and the radius of curvature of the first surface is greater than the radius of curvature of the second surface.
However, Yan et al teaches a curved display wherein the first curve 
surface(surface of 31 farthest from 32) has a same radius of curvature on each
position (selecting a position on the curvature) fig. 3/fig.5, the second curve surface
(surface of 31 closest to 32)has a same radius of curvature on each
position(selecting a position on the curvature) fig. 3/fig.5, and the radius of
curvature of the first surface (surface of 31 farthest from 32) is greater than the
radius of curvature of the second surface (surface of 31 closest to 32) (Examiner
notes since the first surface if farthest away the radius of curvature will be
greater) . It would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to modify Zhang et al  with the
teachings of Yan et al to improve display performance.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1) in view of Bae ( US Pub no. 2017/0092703 A1).
Regarding claim 6, Zhang et al discloses all the limitations of
claim 1 but fails to teach wherein the display panel main body comprises an organic
light emitting element, and the organic light emitting element comprises: a first light
emitting element configured to emit a first color light; and a second light emitting
element configured to emit a second color light, wherein a decay degree of brightness
of the first light emitting element with a viewing angle is greater than a decay degree of
brightness of the second light emitting element with a viewing angle.
However, Bae et al discloses a display apparatus wherein the display panel main
body comprises an organic light emitting element, and the organic light emitting element
comprises: a first light emitting element configured to emit a first color light (color in the
curved areas BA1 and BA2); and a second light emitting element configured to emit a
second color light(color in the flat area FA), wherein a decay degree of brightness of the
first light emitting element with a viewing angle is greater than a decay degree of
brightness of the second light emitting element with a viewing angle[0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Zhang et al with the teachings of Bae et al to experience color change according to viewing angles.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1)  in view of Gu (CN 108550610 A)
Regarding claim 10, Zhang et al  discloses all the claim limitations of claim 1 but fails to teach further comprising: a touch structure, positioned at least between the curved light emitting region and the curved portion to realize a touch function at a lateral edge of the display panel.
However, Gu et al discloses a display panel having fingerprint identification further comprising: a touch structure(14), positioned at least between the curved light emitting region (12)and the curved portion to realize a touch function at a lateral edge of
 the display panel (fig. 3) (pp. 5 para 13-14). It would have been obvious to one of
ordinary skilled in the art before the effective filing date of the invention to further modify Zhang et al  with the teachings of Gu et al to increase light energy and provide accurate identification of fingerprint.

Claim(s) 14, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1) in view of Li (CN 108598130 A1) 
as applied to claims 3 & 4 and further in view of Yan ( US Pub no. 2019/0371869 A1).’
Regarding claim 14, Zhang et al as modified by Li  et al discloses all the claim
limitations of claim 3 but fails to teach wherein the first curved  surface has a same radius
of curvature on each position, the second curved surface has a same radius of curvature on each position, and the radius of curvature of the first curved surface is greater than the radius of curvature of the second curved surface.
However, Yan et al teaches a curved display wherein the first curved surface(surface of 31 farthest from 32) has a same radius of curvature on each
position (selecting a position on the curvature) fig. 3/fig.5, the second curved surface
(surface of 31 closest to 32)has a same radius of curvature on each
position(selecting a position on the curvature) fig. 3/fig.5, and the radius of
curvature of the first curved surface (surface of 31 farthest from 32) is greater than the
radius of curvature of the second curved surface (surface of 31 closest to 32) (Examiner
notes since the first surface if farthest away the radius of curvature will be
greater) . It would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to further modify Zhang et al & Li et al with the teachings of Yan et al to improve display performance.
Regarding claim 15, Zhang et al as modified by Li et al  discloses all the claim
limitations of claim 4 but fails to teach wherein the first curved surface has a same radius of curvature on each position, the second curved surface has a same radius of curvature on each position, and the radius of curvature of the first curved surface is greater than the radius of curvature of the second curved surface.
However, Yan et al teaches a curved display wherein the first
surface(surface of 31 farthest from 32) has a same radius of curvature on each
position (selecting a position on the curvature) fig. 3/fig.5, the second curved surface
(surface of 31 closest to 32)has a same radius of curvature on each
position(selecting a position on the curvature) fig. 3/fig.5, and the radius of
curvature of the first curved surface (surface of 31 farthest from 32) is greater than the
radius of curvature of the second curved surface (surface of 31 closest to 32) (Examiner
notes since the first surface if farthest away the radius of curvature will be
greater) .It would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to further modify Zhang et al  & Li et al with the
teachings of Yan et al to improve display performance.

Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1) in view of Li (CN 108598130 A1) as
applied to claim 3 and 4  and further in view of Bae ( US Pub no. 2017/0092703 A1).
Regarding claim 16, Zhang et al as modified by Li et al  discloses all the limitations of claim 3 but fails to teach wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light; and a second light emitting element configured to emit a second color light, wherein a decay degree of brightness of the first light emitting element with a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle.
However, Bae et al discloses a display apparatus wherein the display panel main
body comprises an organic light emitting element, and the organic light emitting element
comprises: a first light emitting element configured to emit a first color light (color in the
curved areas BA1 and BA2); and a second light emitting element configured to emit a
second color light(color in the flat area FA), wherein a decay degree of brightness of the
first light emitting element with a viewing angle is greater than a decay degree of
brightness of the second light emitting element with a viewing angle[0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to further modify Zhang et al & Li et al  with the teachings of Bae et al to
experience color change according to viewing angles.
Regarding claim 17, Zhang et al as modified by Li et al discloses all the limitations of claim 4 but fails to teach wherein the display panel main body comprises an organic light emitting element, and the organic light emitting element comprises: a first light emitting element configured to emit a first color light; and a second light emitting element configured to emit a second color light, wherein a decay degree of brightness of the first light emitting element with a viewing angle is greater than a decay degree of brightness of the second light emitting element with a viewing angle.
However, Bae et al discloses a display apparatus wherein the display panel main
body comprises an organic light emitting element, and the organic light emitting element
comprises: a first light emitting element configured to emit a first color light (color in the
curved areas BA1 and BA2); and a second light emitting element configured to emit a
second color light(color in the flat area FA), wherein a decay degree of brightness of the
first light emitting element with a viewing angle is greater than a decay degree of
brightness of the second light emitting element with a viewing angle[0085].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Zhang et al & Li  et al with the teachings of Bae et al to experience color change according to viewing angles.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub no. 2020/0209916 A1)  in view of Li (CN 108598130 A1) as applied to
claim 3 and further in view of Gu (CN 108550610 A)
Regarding claim 18, Zhang et al as modified by Li et al  discloses all the claim
limitations of claim 3 but fails to teach further comprising: a touch structure, positioned
at least between the curved light emitting region and the curved portion to realize a
touch function at a lateral edge of the display panel.
However, Gu et al discloses a display panel having fingerprint identification
further comprising: a touch structure(14), positioned at least between the curved light
emitting region (12)and the curved portion to realize a touch function at a lateral edge of
the display panel (fig. 3) (pp. 5 para 13-14) . It would have been obvious to one of
ordinary skilled in the art before the effective filing date of the invention to further modify
Zhang et al & Li  et al with the teachings of Gu et al to increase light energy and provide
accurate identification of fingerprint.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813